332 F.2d 177
Morrison B. ORR, Plaintiff-Appellant,v.TRANS WORLD AIRLINES, INC., Defendant-Appellee.
No. 15577.
United States Court of Appeals Sixth Circuit.
May 19, 1964.

Frank E. Bazler, Troy, Ohio, Robert S. Miller of Miller & Bazler, Troy, Ohio, on the brief), for appellant.
Clifford R. Curtner, Dayton, Ohio (Curtner, Brenton & Selva, Dayton, Ohio on the brief), for appellee.
Before WEICK, Chief Judge, CECIL, Circuit Judge, and WILLIAM E. MILLER, District Judge.
PER CURIAM.


1
This cause is before the Court on appeal of Morrison B. Orr, plaintiff-appellant, from an order of the United States District Court for the Southern District of Ohio granting judgment to Trans World Airlines, Inc., defendant-appellee.


2
The plaintiff-appellant claimed that he was injured while a passenger on one of appellee's airplanes in flight from New York International Airport to Cox Municipal Airport, Vandalia, Ohio.  He alleged that the defendant-appelee was engligent in that the plane made a sudden abrupt maneuver which caused him to fall to the floor of the plane.  In a trial to the court, the judge found that the pilot of appellee's plane was confronted with an emergency by the sudden appearance of an unidentified plane in front of him and that he was not negligent in operating the plane under the circumstances.


3
Upon consideration of the record as set forth in the appendix, the briefs of the parties and the oral arguments of counsel, we conclude that the findings of fact of the trial judge are supported by the evidence and are not clearly erroneous.  The conclusions of law as stated by the trial judge are correct and applicable to the facts.


4
Judgment of the District Court is affirmed.